Citation Nr: 0701220	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-37 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
disability of the right knee, other than arthritis, prior to 
October 14, 2004, and beginning December 1, 2004. 

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to December 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 2004 decisions of 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to a higher initial rating for 
arthritis of the right knee is addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

The right knee disability, other than arthritis, is 
manifested by recurrent subluxation or lateral instability 
that more nearly approximates moderate than severe. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
disability of the right knee, other than arthritis, prior to 
October 14, 2004, and beginning December 1, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
mailed in January 2004, prior to its initial adjudication of 
the claim.  The veteran was provided with the requisite 
notice with respect to the effective-date element of her 
claim in a March 2006 letter.  Although the originating 
agency has not specifically requested the veteran to submit 
all pertinent evidence in her possession, it has informed her 
of the evidence that would be pertinent and requested her to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that she should submit any 
pertinent evidence in her possession.  After notice was 
provided, the veteran was provided ample time to submit and 
identify pertinent evidence.  Therefore, the Board is 
satisfied that there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

In regard to VA's duty to assist, the record reflects that 
the veteran has been afforded appropriate VA examinations and 
the originating agency has obtained VA treatment records 
identified by the veteran.  Neither the veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

Accordingly, the Board will address the merits of the claim.  


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.  In this regard, 
the Board notes that where, as here, entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In a July 1999 rating decision, service connection and a 10 
percent disability rating were granted for a postoperative 
disability of the right knee, effective December 29, 1998.  
In February 2003, the RO increased the disability rating to 
20 percent, effective October 21, 2002.  In December 2003, 
the veteran filed the instant claim for an increased rating.  
During the pendency of this appeal, the RO granted a 
temporary evaluation of 100 percent, effective October 14, 
2004, through November 2004, based on surgical treatment of 
the right knee necessitating convalescence.  ]

VA treatment records include a July 2003 treatment record 
that noted that a physical examination revealed slight right 
knee instability.  An August 2003 physical examination 
revealed that the knee was stable to varus and valgus testing 
as well as anterior and posterior stress testing.  

In February 2004, the veteran was afforded a VA examination.  
She complained of a significant increase of pain in her knee 
and an increase in popping and cracking under the kneecap in 
the last few years.  She reported that she could walk about 
one-half mile, then had to rest because of the pain.  She 
indicated that she was unable to do any running, jumping, 
etc.  Upon physical examination, the right knee was noted to 
have mild lateral patellar subluxation with range of motion 
and significant subpatellar crepitus with active extension.  
The patella grind test was positive.  The examiner concluded 
that the right knee condition, primarily the chondromalacia, 
had worsened over the past three years, when compared to the 
results of an examination completed in September 2000.  

A May 2004 VA treatment record notes that the veteran 
reported that she had to quit her job in food service in part 
because of her right knee.  The examiner noted that the 
veteran had excellent stability in the knee.  

Private treatment records from July 2004 show an examination 
revealed no ligamentous instability and that a magnetic 
resonance image (MRI) scan revealed degenerative changes to 
the patella with diffuse fissuring.  Also in July 2004, VA 
imaging revealed a tiny intraosseous cyst in the region of 
the tibia anterior cruciate ligament insertion.  The examiner 
also noted that there was a deep dissuring of the artibular 
cartilage most marked at the apex of the patella with diffuse 
cartilage thinning.  The examiner further found a focus of 
subchondral edema at the mid patella articluar surface 
associated with degenerative spurring of the patella.  

In August 2004, a VA physician opined that the veteran had 
moderate chondromalacia patellae.

The veteran underwent arthroscopy of her right knee in 
October 2004.  The surgery indicated that she had significant 
chondromalacia of the patella and there were deep fissuring 
irregularity and softening.  There was no meniscal pathology 
detected.  The post-operative diagnoses were synovial 
impingement of the right knee, patellar chondromalacia, and 
lateral facet syndrome.  

Private treatment records show that in February 2005 the 
veteran was noted to have full range of motion of her right 
knee.  However, she complained that she felt unsteady on the 
knee and utilized a cane.  She complained of a stabbing pain 
behind the patella.  During the examination, she had no pain 
on patella compression or mobilization.  The ligamentous exam 
was stable to Lachman and drawer testing and varus and valgus 
stress testing.  The veteran was prescribed Depo-Medrol and 
lidocaine injections to relieve the pain caused by her 
chondromalacia in her right knee.  

In September 2005, the veteran was afforded a VA examination.  
The examiner reported that he reviewed the claims file.  The 
veteran complained of constant pain in her right knee.  She 
reported that she was diagnosed with chondromalacia patellae 
by an examiner at the Palo Alto VA that was confirmed by an 
MRI.  The veteran also reported that she has a feeling of her 
knee giving way, which caused her to fall in 2005.  She 
reported of having flare-ups every day that last three hours 
unless she lies on her back and takes Vicodin and Ibuprofen.  
She indicated that she stopped work because of the problem in 
2002.  She related that she used a cane and a brace but at 
the exam she was brought in a wheelchair because she would 
not be able to get around.  

Upon physical examination, it was noted that the veteran had 
an antalgic gait and difficulty putting her full weight on 
her right knee.  There was some tenderness to palpation of 
the patella which was particularly mobile especially on the 
lateral aspect.  The scars of arthroscopy were noted to have 
healed well.  There was no sign of increased inflammation or 
systemic problem.  She had loss of range of motion.  In 
addition, weakness and fatigue with atrophy of the right 
thigh muscles were noted.  The examiner indicated that the 
veteran's knee otherwise seemed stable, but it was difficult 
to test it fully because of the pain that she experienced 
with manipulation of the knee.  The examiner opined that the 
veteran's right knee had certainly deteriorated since the 
last time that she was seen for an evaluation and certainly 
since the surgery on October 14, 2004.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  


Analysis

None of the medical evidence shows that the veteran has been 
found to have more than moderate instability or subluxation 
of her right knee.  In fact, for the most part, her knee has 
been found to be stable.  The instability or recurrent 
subluxation of her right knee clearly does not more nearly 
approximate severe than moderate.  Accordingly, the 
disability does not warrant a rating in excess of under 
Diagnostic Code 5257.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In this 
regard, the Board notes that with the exception of 
instability and subluxation, the veteran has no 
symptomatology or functional impairment that is separate and 
distinct from that associated with the separately rated 
arthritis, which is evaluated on the extent of limitation of 
motion in the knee.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations due to instability or 
recurrent subluxations and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for 
disability of the right knee, other than arthritis, prior to 
October 14, 2004, and beginning December 1, 2004, is denied. 


REMAND

The veteran was granted service connection and a disability 
rating of 10 percent for arthritis of the right knee in a 
Decision Review Officer decision of September 2004.  In the 
Board's opinion, the VA Form 9 submitted by the veteran in 
October 2004 qualifies as a valid notice of disagreement with 
the assignment of this initial disability rating of 10 
percent.  The RO has not provided the veteran with a 
statement of the case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the originating agency to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should issue a 
statement of the case on the issue of 
entitlement to a higher initial rating 
for arthritis of the right knee and 
inform the veteran and her representative 
of the requirements to perfect an appeal 
with respect to this new issue.

2.  If the veteran perfects an appeal 
with respect to this issue, the RO or the 
AMC should ensure that all indicated 
development is completed before the case 
is returned to the Board for further 
appellate action.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


